Construing the deed from Monks and Black to be one "donating real property for public, religious or charitable purposes" imposing no duty and conferring no power on the trustees named in it, appellants insist that it passed only a naked verbal title to said trustees, and that "the public (quoting) for whose benefit the donation was made had the right to select trustees and manage same as they saw proper, so long as the use *Page 609 
and management were not in conflict with the purposes of the donation."
We do not agree that the deed imposed no duty and conferred no power on the trustees. On the contrary (the persons named as trustees consenting to act as such), we think a duty to devote the property to "the benefit and use of the Masonic Lodge and for church purposes" was imposed upon them, and that such power as was necessary to enable them to discharge the duty was conferred upon them.
Had the donors provided how the successors of the trustees they named should be appointed, accepting successors appointed in that way would have been charged with a like duty and clothed with a like power. No such provision having been made by the donors in their deed, the court below exercised power he possessed when he determined that neither the persons named by the Masonic Lodge nor those named by peoople of the Monkstown community could be treated as lawful trustees, and when he appointed other persons trustees to hold the property and carry out the intention of the donors of the lots. 5 R.C.L. 359, and authorities there cited; authorities cited in note b to Ewell v. Sneed, 5 A.L.R. p. 326; 11 C.J. 332, and authorities there cited.
Assuming, as appellants do in their briefs, and as we have in considering their contention, that the donation of the lots was a valid one for "public, religious or charitable purposes." we think there is no doubt the conclusion reached is correct, and that appellants have no right to complain of the judgment on the ground stated above, nor on the ground that if the court possessed power to appoint trustees as he did the power was not invoked by proper pleadings. The pleadings of appellees with reference to that matter were not excepted to in any way, and we think they were sufficient as against a general demurrer.
The judgment is affirmed.